Citation Nr: 0942841	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-16 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from June 30, 1961 to June 
23, 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating action, in which the RO 
denied the Veteran's claim for nonservice-connected pension 
benefits based on a failure to meet the threshold eligibility 
requirements.

Although the Veteran was scheduled for a Travel Board hearing 
before a Veterans Law Judge at the RO in February 2009, he 
failed to appear.  The hearing notice was not returned as 
undeliverable, and no further communication was received from 
the Veteran or his representative regarding the hearing 
request or his failure to appear.  Thus, the hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704 (2008).


FINDING OF FACT

The Veteran did not have 90 days or more of active duty 
military service during a period of war and the appellant did 
not have 90 days or more consecutive or aggregate active duty 
military service that began or ended in a period of war.


CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice-
connected pension benefits based upon qualifying wartime 
military service by the Veteran, have not been met.  38 
U.S.C.A. §§ 101, 1521, 5103, 5103A, 5107 (West 2002 & West 
2009); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17, 3.159, 3.203 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Although VA has statutory and 
regulatory notice and duty to assist provisions under the 
VCAA, those provisions are not applicable here where 
resolution of the claim is as a matter of law.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on appeal limited to matter of law); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that 
the VCAA is not applicable where law is dispositive).  

Analysis

The Veteran seeks nonservice-connected VA pension benefits.  
In very general terms, eligibility for VA pension benefits 
requires an initial showing that a veteran served on active 
duty for at least 90 days, at least part of which is during a 
period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.

Establishing basic eligibility for VA disability pension 
benefits requires, in part, that the veteran has active 
military, naval or air service.  38 U.S.C.A. §§ 101(2), (24), 
1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" is 
defined as a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2). "Active military, naval, and air service" includes 
active duty.  "Active duty" is defined as full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Under 38 U.S.C.A. § 1521(j), a veteran meets the service 
requirements to receive nonservice-connected pension benefits 
if such veteran served in the active military, naval or air 
service: (a) for 90 days or more during a period of war; (b) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (c) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (d) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be 
included if such service was continuous.  Broken periods of 
service during a period of war may be added together to meet 
the requirement for length of service.  38 C.F.R. § 3.17.

The qualifying periods of war include the Vietnam era.  38 
U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3).  In this case, the 
Vietnam era is the period beginning August 5, 1964, and 
ending on May 7, 1975, as there is no indication that the 
Veteran served in the Republic of Vietnam, nor does he so 
claim.  38 C.F.R. § 3.2(f).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, a DD Form 214, Certificate of Release or 
Discharge from Active Duty, reflects that the Veteran served 
on active duty with the Army from June 30, 1961 to June 23, 
1964.  The Board notes that, in his application for benefits, 
the appellant indicates that he was on active duty with the 
Army from June 21, 1961 to June 12, 1964.  

The file does not include documentation from any official 
source showing that the Veteran had active military duty 
service during a period of war as defined by law or 
regulation.  As the Veteran had no such service, he is 
ineligible for pension benefits.  38 U.S.C.A. § 1521(j).  

In a February 2009 VA Form 1-646, his representative noted 
that the Veteran contends that he was told that he was 
eligible for pension benefits because he is over 65; that he 
does not dispute the dates of his service; but that the 
Veteran would like to point out that he was in service during 
the Bay of Pigs incident and that incident was tantamount to 
armed conflict.  However, such contentions do not show that 
the Veteran meets the threshold requirements necessary to 
establish eligibility for nonservice-connected pension 
benefits.  While it is unfortunate that the Veteran may not 
have been clear about eligibility for VA nonservice-connected 
pension benefits, the United States Court of Appeals for 
Veterans Claims (Court), citing to an opinion from the United 
States Supreme Court, has held that everyone dealing with the 
Government is charged with knowledge of Federal statute and 
agency regulations.  Morris v. Derwinski, 1 Vet. App. 260 
(1991). 

Unfortunately, the Board has no authority to act outside the 
constraints of the statutory and regulatory criteria.  The 
Board can only conclude that the evidence of record does not 
satisfy the threshold legal eligibility requirements for the 
benefits sought in this appeal.  As the law is dispositive of 
the claim for nonservice-connected pension benefits, the 
claim must be denied for lack of legal merit.  Sabonis, 6 
Vet. App. at 430.


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits has not been established and entitlement to 
nonservice-connected pension is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


